Citation Nr: 1431644	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder, to include as a result of sexual assault and/or to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1986 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2013, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran asserts that she experiences a psychiatric disability, to include PTSD and depression, as a result of her active service, to include as a result of a sexual assault and/or to include as secondary to her service-connected disabilities of acute bronchitis, lumbar thoracic strain, sinusitis, allergic rhinitis, flat feet, left ear keloid scar, migraine headaches, and residuals of removal of lymph nodes from the left groin area.  

An appellant's claim for service connection for various psychiatric disabilities should be construed broadly by VA as a claim for service connection for any mental disability.  The claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but the claimant is competent to describe mental symptoms.  When construing a claim, the Board must consider any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's November 1985 entrance examination is silent for any mention of any psychiatric disabilities.  The Veteran's service medical records (SMRs) do not identify any complaints, diagnoses, or treatment of any psychiatric disabilities.  The only time that the Veteran sought a mental health treatment consultation was in November 1986 when her uncle passed away - the treating professional spoke with the Veteran who was upset, the Veteran refused transportation to the hospital, and she was discharged.  There is no indication that the Veteran complained of any symptoms associated with a psychiatric disability at the time of her separation from active service.  

According to her post-service medical treatment records, the Veteran has been diagnosed with a mood disorder, a major depressive disorder (recurrent), anxiety disorder (not otherwise specified), alcohol dependency, cocaine abuse, and borderline personality disorder.   

The claims file contains statements from the Veteran in which she speaks of either two attempted sexual assaults or two sexual assaults, one in active service in or around 1988-1989, and one when she was on active duty for training in the National Guard and deployed to Wichita Falls, Kansas, in or around 1992.

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304(f)(3) (2013).

Evidence of behavior changes following the claimed assault is one type of evidence that may be found in those sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

The record shows that the Veteran attended regular group therapy sessions at the VA Medical Center (VAMC) from 2011 to 2013.  The Veteran has changed psychiatrists during the course of her treatment, as she felt uncomfortable being treated by a male doctor, which she ascribed to experiencing the two sexual assaults.  

The record shows that the Veteran was hospitalized for a suicidal gesture in 1985, which was triggered by a relationship ending.  The Veteran was admitted to the same hospital (Hahnemann University Hospital in Philadelphia, Pennsylvania) after a suicidal gesture in April 1995, again following the end of a relationship.  While the April 1995 medical records are part of the claims file, the 1985 records have not been obtained.  

The Veteran was afforded a VA examination in April 2011.  The examiner diagnosed major depressive disorder, anxiety disorder (NOS), and stated that the Veteran endorsed significant PTSD symptoms, but never diagnosed the Veteran with PTSD and did not describe which DSM-IV criteria the Veteran's PTSD symptoms met or failed to meet.  

The Veteran was afforded another VA examination in November 2011.  The examiner confirmed the diagnosis of the April 2011 examination, and remarked that the Veteran has never had a VA examination focused on whether the Veteran does indeed have PTSD and, if so, if the PTSD was triggered by the traumas that the Veteran has experienced.  

The claims file contains a July 2013 letter from the Veteran's sister, in which she described the Veteran's on-going struggle with severe depression and emotional instability, which the Veteran experienced as a result of an in-service sexual assault.  Her sister reported that the Veteran confided in her at some point in the 1990s the fact that she was sexually assaulted.  

The Veteran has reported that she has continued to experience a psychiatric disability since her separation from active service, and the Veteran is competent to report when her symptoms of the psychiatric disability began and that they have continued since her active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  VA treatment records show diagnosis of several psychiatric disabilities, but the Veteran has never been specifically tested for PTSD.  Therefore, in light of the Veteran's report that she has continued to experience psychiatric disability since her separation from active service, and her current diagnosis of major depressive disorder and an anxiety disorder, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).  The record shows that the Veteran witnessed domestic abuse and suffered physical, psychological, and sexual abuse as a child.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include whether it clearly and unmistakably existed prior to active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and provide authorization for any non-VA health care providers for the treatment of a psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder.  Obtain any records identified by the Veteran, including those from Hahnemann University Hospital in Philadelphia, PA, from 1985 (please note that the Veteran has indicated that she was not admitted to their mental health unit, but rather to a general unit - both units should be checked for records).

2. Obtain all pertinent VA medical records, not yet associated with the claims file, relating to treatment for any psychiatric disability, to specifically include medical treatment records from the Philadelphia VA Medical Center.

3. Then, schedule the Veteran for a VA examination by a female psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies and tests should be performed.  The supporting rationale for all opinions expressed should be provided.  Based upon the examination results and the review of the claims file, the examiner should provide the following information:

a. Provide a full multi-axial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion is met to support a diagnosis of PTSD.  Specifically state whether a diagnosis of any other psychiatric disability is warranted.

b. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include PTSD, major depressive disorder, and an anxiety disorder) as is it at least as likely as not (50 percent or greater probability) that the disability was present during service?

c. If a diagnosis of PTSD is warranted, state the stressor or stressors that caused that disability.  Review the service records and make a finding as to whether the service records demonstrate a decline in performance and treatment for a psychiatric disability that is indicative of a personal assault having occurred during service and corroborates the Veteran's assertion that a personal assault occurred during service.

d. With respect to each psychiatric disability present or diagnosed during the period of this claim (to specifically include PTSD, major depressive disorder, and an anxiety disorder) as is it at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's service-connected disabilities?

e. Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that disability underwent no permanent increase or aggravation in severity during active service?


f. Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



